The opinion of the Court, after advisement, was drawn up by
WestoN C. J.
By the last section of the act of 1835, c. 195, for the relief of poor debtors, it is provided, that the act shall not be so construed as to affect any suit or suits already commenced ; and prior acts, in relation to the same subject matter, are repealed, only so far as they are inconsistent with that act. The meaning of the proviso undoubtedly is, that the act is not to apply to process, which might issue on suits then commenced. Such suits, and the process incident to them, are exempted from its operation.
*131The stat. of 1831, c. 520, for the abolition of imprisonment of honest debtors lor debt, did not apply to actions founded on tort, or to process on judgments for costs. The bond in controversy then, must have been taken under the statute of 1822, c. 209, for the relief of poor debtors. Its condition conforms to the fourth and twenty-first sections of the act last cited ; and is fully justified by it. The penal sum in the bond is by that law to be in double the amount, for which the execution debtor was imprisoned. He was imprisoned for the amount of the judgment, the cost of the execution, and the costs of commitment. These sums doubled, are exactly equal to the penalty of the bond in suit.

Exceptions overruled.